The Supreme Court correctly denied the motion of the defendant Total Dental Care of Suffolk, P.C. (hereinafter Total Dental), pursuant to CFLR 4404 (a) to set aside the jury verdict. The court’s marshaling of evidence in its charge to the jury was balanced (see People v Barren, 240 AD2d 586 [1997]; see also Shainwald v Barasch, 29 AD3d 337 [2006]). The court properly exercised its discretion in limiting the jury’s reconsideration of its inconsistent verdict to the question of apportionment of fault between Total Dental and the nonparty Stony Brook Hospital (see Soto v Famulari, 28 AD3d 639 [2006]; Mateo v 83 Post Ave. Assoc., 12 AD3d 205, 206 [2004]). The evidence at trial provided a valid line of reasoning and permissible inferences to support the jury’s conclusions. Accordingly, the verdict in favor of the plaintiff and against Total Dental was supported by legally sufficient evidence (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; Courtney v Port Auth. of N.Y. & N.J., 45 AD3d 801 [2007]). Moreover, upon review of the trial record, we find that the verdict was based upon a fair interpretation of the evidence presented to the jury, and thus it was not against the weight of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; Nicastro v Park, 113 AD2d 129 [1985]). Spolzino, J.P., Santucci, Angiolillo and Balkin, JJ., concur.